Citation Nr: 1235269	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-17 793	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 1, 2002, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran had active military service from August 1959 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  

The Board remanded the case in January 2012.  The purpose of the remand was to contact the Veteran and ask him to elect the type of Board hearing desired.  He had submitted statements indicating a desire for a video conferencing hearing as well as a Travel Board hearing in 2010 and 2011, respectively.

On remand, the Veteran submitted a statement in January 2012 wherein he declared that he did not desire to have a hearing of any kind and asked that his case be returned to the Board.  The case is again before the Board for appellate review. 


REMAND

The Veteran's case is being remanded for the agency of original jurisdiction (AOJ) to refer the case to the Director of the Compensation and Pension (C&P) Service.  The basis for the referral is to consider whether the Veteran's combined service-connected disabilities rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience prior to November 1, 2002.  

The Veteran is seeking entitlement to an effective date earlier than November 1, 2002, for the grant of a TDIU rating.  This is based on the Veteran's disagreement with the effective date assigned by way of a rating decision, issued by the AMC, and dated in July 2004.  The effective date was established as of November 1, 2002, on the basis that that was the earliest date that the Veteran satisfied the criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  The Veteran submitted his notice of disagreement (NOD) with the decision in August 2004.  He did so by using a VA Form 21-4138, Statement in Support of Claim, that was date stamped as received at the AMC in August 2004.  (This did not represent a new claim but a disagreement with the downstream element of the effective date.)  

The Veteran was not issued a statement of the case (SOC) in regard to his effective date claim until May 2006; however, the SOC listed the "claim" for an earlier effective date as being received in October 2004.  The Veteran had submitted multiple copies of the referenced VA Form 4138 (NOD) and one copy was also date-stamped as received at the AMC in October 2004.  However, as noted above, the Veteran previously submitted a valid NOD in August 2004.  Thus, the current appeal stems from the Veteran's disagreement with the original assignment of an effective date for his TDIU award.

As with the remand of November 2009, a statement of the background of the case is necessary at this time.  

In October 1963, shortly after his discharge from active military service, the Veteran submitted his initial application for benefits.  In February 1964, service connection was granted for residual fracture of the left 2nd metacarpal with flexion deformity of the index finger (hereinafter left index finger disability) and for fracture of the distal end of the left fibula (hereinafter left ankle disability).  A noncompensable (zero percent) rating was assigned for both disabilities effective from October 19, 1963.  In June 1964 the rating for the left finger disability was increased to 10 percent and it was later reduced to a noncompensable rating in May 1977.  Notably, a July 1967 VA examination report reflects that the Veteran was previously employed as a carpenter.  A September 1977 VA examination report indicates that his occupation had changed to that of a hairdresser.  The record shows that the Veteran thereafter worked as a hairdresser for many years.  (The change in vocation was due to training received through VA benefits.)

In January 1994, the Veteran filed a claim for an increased rating for his left index finger disability.  He underwent a corrective osteotomy with rigid plate fixation of the left 2nd metacarpal at the VA Medical Center (VAMC) in Tampa, Florida, in November 1994.  By a May 1995 rating decision, the RO in St. Petersburg, Florida, awarded the Veteran an increased rating of 10 percent for his service-connected left index finger disability effective from January 1, 1995 (subsequent to a temporary total disability rating based on convalescence).  An appeal for a schedular rating in excess of 10 percent for the left index finger disability was ultimately denied by the Board in March 2005.

In June 1996, the Veteran filed a claim for an increased rating for his left ankle disability.  He also submitted a decision from the Social Security Administration (SSA), dated in June 1996.  SSA found the Veteran to be disabled as a result of both service-connected and non-service-connected disabilities-carpal tunnel syndrome, hearing loss, and arthritis of the left ankle.  In any case, the Veteran worked as a hairdresser after SSA issued its decision.  After declining to award a compensable rating for the Veteran's left ankle disability in February 1998, the RO increased the rating to 10 percent in a September 1998 rating decision with an effective date of March 27, 1997.  An appeal for a schedular rating in excess of 10 percent for the left ankle disability was ultimately denied by the Board in March 2005.

In September 1997, the Veteran submitted a statement indicating that he broke his right leg on July 27, 1997.  He stated that he fell because of his weak left leg and ankle.  The Veteran said he would not be able to return to work for at least six months and sought a 100 percent rating during his convalescent period.  Although he later stated he was not asking for service connection for a broken right leg in June 1998, the RO construed the previous statement as a claim for service connection on a secondary basis and denied service connection for right leg fracture secondary to service-connected left ankle disability in an October 1998 decision.  

The evidence shows that the Veteran broke his right leg on about July 27, 1997, while he was at work.  He immediately underwent surgery on the right leg at the VAMC in St. Louis, Missouri.  An open reduction and internal fixation with intramedullary nailing of the right tibia was performed.  In December 1997, a similar operation was performed.  By a January 2002 rating decision, the RO granted service connection for residuals of a right fibula and tibia fracture (hereinafter right leg disability).  A 10 percent rating was awarded effective September 4, 1997.  The RO later found that clear and unmistakable error was committed with respect to the setting of that effective date.  In May 2006, the RO set the effective date to July 27, 1997, for the right leg disability.

When the Veteran submitted the September 1997 statement regarding his right leg, he also stated that he would not be able to return to work for at least six months.  In September 1998, the Veteran submitted a formal application for increased compensation based on unemployability.  He noted that he had worked as a hairdresser since at least 1988 and most recently in July 1997 when he broke his right leg.  The Veteran indicated that he had a high school education and that he completed cosmetology school in 1971.  He stated that he could not walk or stand as a result of his service-connected left ankle and broken right leg.  

In regard to additional disabilities, the Veteran submitted claims of service connection for a left knee disability and a low back disability as secondary to his service-connected left ankle disability in October 1998 and October 2000, respectively.  Although both claims were initially denied, the RO granted service connection for a back condition (hereinafter back disability) in January 2002.  A disability rating of 20 percent was assigned effective from February 28, 2001.  By a February 2002 rating, service connection was granted for left knee problems (hereinafter left knee disability).  A 10 percent rating was assigned effective October 13, 1998.

In September 1998, the Veteran submitted a letter from SSA, dated in July 1998.  The letter said that the Veteran had been found to be entitled to disability benefits from January 1998.  He was said to be disabled under SSA rules on July 27, 1997, but had to be disabled for 5 full calendar months before receiving payments.  The basis for the disability determination was not indicated in the letter.

As noted, the Veteran submitted a formal claim for a TDIU rating in September 1998.  At that time he listed the disabilities that prevented him from substantially gainful employment as "leg-hand-hearing" and the date of the disability as May 11, 1994.  He reported July 27, 1997, as the date he last worked full time.  In listing his employment, the Veteran identified working as a hairdresser from 1988 to 1994, with lost time between 1994 and 1997, and then as manager/hairdresser from January to July 1997.  The Veteran did not report being an owner on the form.  The Veteran reported that, with his service-connected left ankle disability, he could not stand or walk after breaking his right leg.

The Veteran was denied entitlement to a TDIU rating in October 1998.  He submitted his NOD with the denial, inter alia, of a TDIU rating in November 1998.  The Veteran was issued a SOC in December 1999 and he perfected his appeal for entitlement to a TDIU rating in February 2000.  

In his appeal, the Veteran noted that had worked on temporary employment with the State of Illinois in 1999.  However, the work was through a SSA rehabilitation program.  He said he had to terminate this employment due to problems with his legs.  A February 2000 letter from SSA notes that although the Veteran had been working, SSA found that the work he was doing did not show that he could do substantial work.

During this time period, the Veteran submitted an opinion examination from W. Neese, D.O., dated in July 2000.  The examination was identified as a "second opinion examination".  Dr. Neese noted the Veteran's medical history, particularly with respect to his left ankle, left hand, left knee, and right leg.  An eight-month history of low back pain was also noted, as was a history of prostate cancer and rectal cancer.  Dr. Neese diagnosed the Veteran with:  status-post excision differentiated squamous cell carcinoma of the perianal skin and anus; osteopenia of the left hand with deformities of the distal first metacarpal; arthritic joints of the left foot, left ankle, subtalus, and metatarsal joints; right leg one-half inch shorter than the left leg secondary to a compound fracture of the tibia and malaligned fibula; and lumbar sprain and strain with arthritic and degenerative disc changes to be ruled out.

Dr. Neese found that the Veteran's left finger disability resulted in degenerative changes to the hand with deformities.  As a result, the Veteran had a loss of strength in his left arm and hand.  He also had difficulty lifting any amount of weight with the hand.  Dr. Neese stated that the degenerative changes had increased and continued to worsen with increased loss of the ability to function with the left hand.  Dr. Neese noted that the Veteran developed a compound fracture of the right fibula and tibia as a result of an accident in 1997.  When the bones did not heal properly, it was followed by placing a metal support implant.  After examining the Veteran, Dr. Neese stated that he agreed with the SSA determination that the Veteran was physically disabled.  Dr. Neese did not believe that the Veteran was capable of any substantial work on a regular basis and was qualified for total disability.  According to Dr. Neese, the Veteran's major problems were an inability to stand due to the arthritis conditions of the joints and bones of the ankle, the foot, and mid-tarsal locations, as well as degenerative changes from the compound fracture and the inability to withstand stress on the right leg, along with the pain and loss of strength in the left hand, and the recent problems with the low back.  Dr. Neese concluded that the Veteran was unable to perform any gainful employment.

The Veteran also submitted a handwritten statement apparently from L. M. Azan, M.D., who physically examined the Veteran in August 2000.  The physician provided a medical license number on the statement.  A check with the State of Florida Department of Health web site reflects the license holder to be Dr. Azan who is now deceased.  The Board notes that, apparently due to the handwritten signature on the statements, the physician was identified as a Dr. Ziann by the Veteran's representative and RO.  However, based on the medical license search, the physician's name is Dr. Azan.  Dr. Azan stated that the Veteran was totally and permanently disabled because of his disabilities.  He reiterated the statement in September 2001.  

Entitlement to a TDIU rating was denied by the RO in rating decisions, dated in October 1998, December 1999, and January 2002.  In September 2002, the Veteran underwent surgery on his right leg for the third time.  Two interlock screws that were painful were removed from the right tibia at the St. Louis VAMC.  Thereafter, by a March 2003 rating decision, the RO increased the disability rating for the Veteran's service-connected right leg disability to 30 percent (from 10 percent) effective from November 1, 2002 (subsequent to a temporary total disability rating based on convalescence effective from September 30, 2002).

At this point of the claims process, the Veteran met the schedular criteria for a TDIU rating.  Although his service-connected disabilities combined to only a 60 percent rating as of November 1, 2002, the disabilities affected the same system (orthopedic) and combined to 60 percent with application of the bilateral factor as if they were a single disability.  See 38 C.F.R. §§ 4.16(a)(3), 4.25, 4.26 (2011).  By a July 2004 rating decision, the AMC awarded a TDIU rating effective November 1, 2002.  In that decision, the AMC noted that the medical evidence showed that the Veteran was unemployable in July 2000 (presumably referring to Dr. Neese's opinion) but the combined ratings did not meet the schedular criteria under 38 C.F.R. § 4.16(a) until November 1, 2002. 

The Board notes that evidence dated after November 1, 2002, includes a January 2003 examination report from H. I. Zeya., M.D., and a June 2003 VA examination report.  Dr. Zeya gave the opinion that the Veteran was disabled to such a state that it would be impossible to perform any gainful employment.  Dr. Zeya also stated that the Veteran had chronic intermittent pain and range-of-motion restrictions with little or no weight-bearing on the right leg.  Dr. Zeya felt that the Veteran would have on-going problems when he has exacerbations of the left hand, middle and lower back, right and left leg, and the right and left knee.

The June 2003 VA examiner noted that the Veteran had multiple musculoskeletal problems, the combination of which negatively impacted his ability to obtain gainful employment.  According to the examiner, the most significant problems that would affect the Veteran's ability to be gainfully employed would be his right tibia, left ankle, and his low back as related to the ability to stand or walk.  Sedentary activities in which the Veteran must use his left hand would be negatively impacted because of the weakness and limited motion of the left hand.  The examiner therefore concluded that the Veteran was unable to obtain or to maintain gainful employment.  

As noted, the Veteran submitted his NOD with the effective date for the grant of the TDIU rating in August 2004.  His appeal for an earlier effective date stems from that NOD.

The Board previously remanded the case to obtain a medical opinion as to whether the Veteran's service-connected disabilities combined to render him unable to secure or follow substantially gainful employment, consistent with his education and occupational experience, prior to November 1, 2002.  The Board noted that service connection was in effect for: left index finger and left ankle disability (effective in October 1963); right leg disability (effective in July 1997); left knee disability (effective in October 1998); and back disability (effective in February 2001).  The remand was in November 2009.

The Veteran was afforded a VA examination in September 2010.  The examiner provided specific current findings for the Veteran's left index finger, left ankle, and back.  He did not provide specific findings in regard to the Veteran's right leg disability.  The examiner concluded that the Veteran's left index finger disability mildly affected the Veteran's employability.  He concluded that the Veteran's left knee and left ankle disabilities represented moderate impairment of the Veteran's employability.  Finally, he said that the Veteran's back disability also constituted moderate impairment of employability.  The examiner did not provide an opinion as to the combined effect of the Veteran's service-connected disabilities on his employability.  In providing these assessments, the examiner noted that the Veteran was not employed and was listed as retired in 1997.  The examiner further listed the cause of the Veteran's retirement as age or duration of work.  

The examiner provided an addendum in December 2010.  In that regard, the examiner said he was asked to comment on the Veteran's ability to have/maintain employment prior to November 1, 2002.  He listed the specific disabilities to be considered as left knee, left ankle, two fingers and spine.  He did not include the Veteran's right leg disability.  He said the Veteran claimed that he was a business owner in the past.  The examiner stated that he could not resolve the issue without resorting to speculation.  He said it was not possible to objectively determine a rationale as to the severity of the conditions prior to November 1, 2002.  He added that a business owner could involve many different duties.

The Veteran did undergo a separate examination for his service-connected right leg disability in April 2011.  However, that was in conjunction with a pending increased rating claim.  Of note, the examiner found that the Veteran's right leg disability, characterized as residuals status post fracture, right distal fibula and tibia, associated with residuals of fracture of the distal fibula, left ankle, represented a current moderate impairment to employability.  The examiner also noted that the Veteran was retired since 1997 but noted the reason as medical (physical problems) and identified the reason and due to leg problems.  

The November 2009 remand also instructed that the RO consider 38 C.F.R. § 4.16(b) and referral to the Director of the Compensation and Pension (C&P) Service.  The remand stated that the RO should provide an explanation if referral was not felt to be warranted.  

The Veteran's claim was re-adjudicated in January 2011.  An earlier effective date remained denied and the Veteran was issued a supplemental statement of the case (SSOC).  As for consideration of 38 C.F.R. § 4.16(b), the SSOC stated that the case was not submitted to the Director of C&P as the evidence failed to show that the Veteran was unemployable due to service-connected disabilities.  Although no date was mentioned, presumably this meant prior to November 1, 2002, as the Veteran is in receipt of a TDIU rating.  There was no further explanation provided for why the case was not referred.

The Board notes that the RO issued a rating decision that extended the temporary 100 percent rating for the Veteran's right leg surgery in March 2011.  The rating decision extended the period for the temporary rating from August 31, 1997, to December 29, 1997.  The Veteran had previously received a temporary total rating from July 27, 1997, to September 1, 1997, where a 10 percent rating was then in effect.  A second temporary 100 percent rating was in effect from December 29, 1997, to February 1, 1998, at which time a 30 percent rating came into effect.  Thus, the Veteran had a temporary 100 percent rating for his right leg disability from July 27, 1997, to February 1, 1998.  

Upon review of the VA TDIU examination, and the SSOC, which concluded that referral to the Director of C&P was not warranted, the Board finds that another remand is in order.  The examination failed to include all of the Veteran's service-connected disabilities and wrongly concluded the Veteran was retired based on a reason other than disability and that the Veteran had been an owner of a business.  The SSOC provided no explanation for why the Veteran's service-connected disabilities did not justify extraschedular consideration in light of the several temporary 100 percent ratings provided to the Veteran, the disability determination by SSA and the private examination reports submitted by the Veteran.  On remand, the Veteran's case must be referred to the Director of C&P for consideration of whether an extraschedular rating is in order for the Veteran's TDIU rating prior to November 1, 2002.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's case must be referred to the Director, C&P Service for consideration of whether an extraschedular award of TDIU under 38 C.F.R. § 4.16(b) is in order for any period prior to November 1, 2002.

2.  If the Veteran is not awarded what he considers to be a complete grant of the benefits sought on appeal, he and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

